Title: To Thomas Jefferson from Louis Portas, 6 April 1802
From: Portas, Louis
To: Jefferson, Thomas


            
              Poliez le grand en Suisse.Canton de Vaud Le 6e. Avril 1802.
            Si Votre Excellence, a la bonté de se rapeller, de moy et de m’avoir vû a Sette, lors de son retour d’un Voyage en Italie. J’espere qu’elle voudra bien pardonner, la liberté que Je prends, de luy Recommander, un honnete Laboureur nommé Raymond, natif de l’helvetie, qui v’a sétablir en Amerique avec son Epouze & ses cinq Enfants; il desire se raprocher d’une petite colonie Etablie par ses compatriotes a fierst Wineyard au Kentuky—sur la Rive de L’Ohio—J’ose prier votre Excellence, si cela se peut, de vouloir bien luy faire accorder, dans le susdit endroit, une Concession de Terres, qui le mette a même d’y deployer son industrie—comme l’acquisition dans un pays quelconque, de Braves et honnetes citoyens, est toujours une Chose desirable dans tous les pays civilisés, et que c’est sous ce point de vue, que je Considere le sieur Raymond & sa famille Je me flatte, que vous voudrés bien y trouver l’excuse, de cette interruption, & Agréer le Respectueux homage de Votre Tres humble & trs obeïssant serviteur
            Louïs Portas
           
            EDITORS’ TRANSLATION
            
              Poliez-le-Grand, Switzerland,Canton of Vaud 6 Apr. 1802
            If your excellency is kind enough to remember me and having seen me at Sète upon his return from a trip to Italy, I hope that he will be willing to forgive the liberty that I take to recommend an honest husbandman named Raymond, a native of Switzerland, who is going to settle in America with his wife and his five children; he wishes to be near a small colony established by his compatriots at First Vineyard in Kentucky, on the banks of the Ohio. I make bold to beg your excellency to be willing to grant him, in the aforementioned place, a land concession that would enable him to put his skills to work. As the acquisition, in whatever country, of good and honest citizens is always something to be desired in every civilized country, and since it is from that point of view that I envisage Monsieur Raymond and his family, I like to think that you will kindly find in that perspective the pardon for this interruption, and accept the respectful tribute of your very humble and very obedient servant,
            Louïs Portas
          